IN THE COURT OF APPEALS FOR THE STATE OF WASHINGTON
                                                                              £g       coo
TANYA I. STOCK,
                                                                              c—       pi
                                                 No. 71768-5-1                              o

                     Appellant,                                                 I
                                                                                       -n


                                                                               CO        i-n;
        v.                                       DIVISION ONE
                                                                                       rnVi

HARBORVIEW         MEDICAL        CENTER;        UNPUBLISHED OPINION           VD       CDt/?
UNIVERSITY      OF    WASHINGTON/UW
                                                                                #•"1    -3^"<
PHYSICIANS, ET AL; AND THOSE AS                  FILED: June 8, 2015
LISTED AS 1 THROUGH 11,

                     Respondents.


        Leach, J. — Tanya Stock appeals the trial court's summary dismissal of

her professional     negligence   claims against Harborview Medical Center,

University of Washington/UW Physicians, and her individual care providers

(collectively Harborview). Stock contends that she provided adequate notice of

her lawsuit against the State and that she did not need to present expert

testimony to oppose Harborview's summary judgment motion.         Because Stock

did not provide the presuit notice required by RCW 4.92.100 and because she

did not support her claims with required expert testimony, the trial court did not

err in granting summary judgment to Harborview. We affirm.

                                    Background

        Tanya Stock drove her car into a pole at around midnight on February 8,

2012.    A witness found her unconscious behind the wheel and called 911.
No. 71768-5-1/2




Emergency medical technician responders arrived at the scene, intubated her,

and transported her to Harborview Medical Center.

       Stock had a small right intraventricular hemorrhage and a blood alcohol

concentration of 0.21.   Hospital staff extubated her the same day.    Physicians

took CT (computerized tomography) scans of Stock's brain, determined that her

hemorrhage was stable, and did not detect other injuries.        The emergency

department then transferred her to the intensive care unit (ICU) where specialists

evaluated her, including psychiatrists in the neurosurgery department. A social

worker attempted to find Stock's next of kin by leaving messages with several of

her contacts on Facebook and her professional web site.

       On February 11, 2012, the neurosurgery department cleared Stock, and

the hospital discharged her. The hospital provided her with paperwork instructing

her to follow up with her primary care provider within the week and to obtain a CT

scan before she returned to the Harborview neurosurgery clinic within two weeks

for a follow-up visit. When Harborview did not hear from Stock, it unsuccessfully

attempted to contact her.

       In her declaration in support of her response to defendant's motion for

summary judgment, Stock alleged several additional facts that she claimed

deviate from an acceptable standard of care.        She claims that one nurse

improperly administered midazolam while Stock was in a coma and gave blood

taken from Stock to a police officer without a warrant or Stock's consent. She

asserts that the doctors that saw her on intake failed to address her treatment
No. 71768-5-1/3




needs and did not attend to her afterward.    She recounted that a social worker

required her to sign a power of attorney when she was unstable and not in a

position to make a decision.     She asserts that her Harborview primary care

physician discharged her without ever interacting with her or the doctors that did

attend to her.   She claims Harborview released her to an unidentified stranger

when she was deteriorating and still wearing medical waste.

       On November 13, 2012, Stock sent a letter to Washington State's Office

of Risk Management and to University of Washington Medicine, officially notifying

them that she intended to file a claim for "negligent care by Harborview Medical

Center/UW Physicians." She typed but did not sign her name to the letter.

       On February 15, 2013, Stock filed a lawsuit against Harborview and seven

physician defendants, alleging medical negligence and lack of informed consent.

The complaint included allegations that social workers released confidential

medical information to Stock's Facebook and phone contacts in an attempt to

locate Stock's next of kin; that due to overcrowding, physicians transferred her to

the children's ICU, where she did not receive proper care; that her attending

physician never met with her; that physicians who saw her did not treat additional

injuries; that neurophysicians misdiagnosed Stock and prescribed her medication

that contributed to her decline; that they failed to provide her with informed

consent when she signed her release documents; and that they failed to follow

protocol when they released her.      In Harborview's answer, it alleged as an

affirmative defense Stock's failure to comply with presuit notice requirements of
No. 71768-5-1/4




chapter 4.92 RCW.       On September 9, 2013, Stock submitted a standard tort

claim form to the Office of Risk Management. By the January 6, 2014, deadline

for parties to identify primary witnesses, Stock listed only the defendant

physicians as her primary witnesses.

       On February 27, 2014, Harborview filed a summary judgment motion

based on Stock's failure to provide presuit notice and lack of expert testimony to

support her claims. The trial court granted summary judgment on these grounds.

       Stock appeals.

                                    Analysis

       Stock argues that the trial court erred when it granted Harborview

summary judgment. We review a trial court's summary judgment order de novo,

looking to see if there are no remaining genuine issues of material fact, thus

entitling the moving party to summary judgment.1 We view all evidence in the

light most favorable to the nonmoving party.2

       Stock argues that she gave sufficient presuit notice to Harborview.

Harborview responds that chapter 4.92 RCW applies and that Stock failed to

follow the procedures required to sue the State for medical malpractice. RCW

4.92.100 requires a claimant filing suit against the State to file a standard tort

claim form with the Office of Risk Management. A party must do so at least 60




      1 Mohr v. Grantham, 172 Wash. 2d 844, 859, 262 P.3d 490 (2011) (quoting
CR 56(c)).
       2 Young v. Key Pharm.. Inc.. 112 Wash. 2d 216, 225-26, 770 P.2d 182
(1989).
No. 71768-5-1/5




days before commencement of a lawsuit.3            Harborview argues that Stock's

November 13, 2012, letter failed to adequately comply with the requirements

listed in the statute and that her September 9, 2013, standard tort form failed to

give proper notice because Stock filed it after she filed her lawsuit.

       Requirements for presuit notice for medical malpractice claims against the

State have changed several times. In 2006, the legislature added a provision to

RCW 7.70.100 requiring plaintiffs to give defendants a 90-day notice of their

intent to file a medical malpractice suit.4 In 2009, the legislature amended RCW

4.92.100 to include a medical malpractice exemption, requiring plaintiffs with

medical malpractice cases against the State to give presuit notice under RCW

7.70.100.5      The    legislature   thus   avoided   inconsistent       presuit   notice

requirements.6 But in 2010, Washington's Supreme Court held in Waples v. Yi7

that the 90-day presuit notice required by RCW 7.70.100(1) was a procedural

rule that conflicted with notice requirements in CR 3(a) and was thus

unconstitutional. Before Stock filed suit, the legislature amended RCW 4.92.100

to remove the medical malpractice exemption, effective June 7, 2012.8 This

restored presuit notice requirements in RCW 4.92.100 for medical malpractice

suits against the State.9 Then, in McDevitt v. Harborview Medical Center.10

       3 RCW 4.92.110.
       4 Laws of 2006, ch. 8 § 314.
       5 Laws of 2009, ch. 433 § 2.
       6 McDevitt v. Harborview Med. Ctr.. 179 Wash. 2d 59, 68, 316 P.3d 469
(2013).
       7169Wn.2d 152, 159-61, 234 P.3d 187 (2010).
       8 Laws of 2012, ch. 250 §1.
       9 McDevitt. 179 Wash. 2d at 76.
No. 71768-5-1/6




decided on November 14, 2013, the court held that for medical malpractice

claims against the State, under article II, section 26 of the Washington

Constitution,11 the 90-day presuit notice under former RCW 7.70.100 (2006) was

constitutional. The court made prospective only the application of its decision,

requiring claimants to follow presuit procedures for medical malpractice claims

against the State under RCW 4.92.100 if filed before its decision and under RCW

7.70.100 if filed after the decision.12

       Thus, because Stock's November 13, 2012, letter, February 15, 2013,

lawsuit, and her September 9, 2013, standard tort claim form all occurred

between the legislature's 2012 amendment to RCW 4.92.100 and the court's

decision in McDevitt, Stock had to follow presuit notice procedures of RCW

4.92.100. Claimants must substantially comply with the statute's requirements.13

Stock was required to include in her presuit notice a description of her injury or

damage, when and where it occurred, a list of names and contact information for

all those involved if known, a statement of the amount of damages claimed, and

a statement of the claimant's residence at the time of the claim and the time the


claim arose.14 Also, she had to sign the claim.15 Stock argues that she initially

complied with RCW 7.70.100 and did file and serve a verified standard tort claim


       10 179 Wash. 2d 59, 68, 316 P.3d 469 (2013).
       11 "The legislature shall direct by law, in what manner, and in what courts,
suits may be brought against the state."
       12 McDevitt. 179 Wash. 2d at 75-76.
       13RCW4.92.100(1)(a).
       14SeeRCW4.92.100(1)(a).
       15 See RCW 4.92.100(1 )(b).
No. 71768-5-1/7




form when Harborview raised the issue of noncompliance. But because Stock's

letter did not substantially comply with RCW 4.92.100 and because she filed the

standard tort claim form after she filed suit, she failed to properly give the State

notice of her lawsuit.


       Stock next argues that the trial court erred when it dismissed her claims

because she did not present expert testimony to support her professional

negligence claims.       Stock argues that she did not need expert testimony to

establish a medical malpractice claim for patient abandonment and if she did,

she could elicit such testimony through cross-examination of the physician

defendants at trial.


       Harborview      contends   that   Stock   waived   her   "abandonment"   claim


because she did not raise it in the trial court.16 But Stock's complaint alleges that

she received inadequate and improper care and that Harborview "released

[Stock] prematurely and not according to protocol." Thus, she sufficiently raised

the issue below.


       To bring a professional negligence claim against Harborview for her

premature discharge from the hospital, Stock must prove that the hospital or its

health care providers failed to meet an accepted standard of care.17 Normally a

physician's expert testimony is necessary in medical malpractice cases to

establish a standard of care and defeat a defendant's summary judgment



       16 See RAP 2.5(a).
       17 RCW 7.70.030(1).

                                          -7-
No. 71768-5-1/8




motion.18 Only where "want of skill or lack of care is so apparent as to be within

the comprehension of laymen [requiring]         only common      knowledge and

experience to understand and judge it" will a court permit a plaintiff to fail to

provide expert testimony on the acceptable standard of care in a medical

malpractice case.19

       Stock cites Meiselman v. Crown Heights Hospital20 as authority that she

did not need an expert because her condition could have suggested to a jury that

Harborview had improperly discharged her. In Meiselman. the court found that

because of the increasingly bad condition of a patient's legs after the hospital

discharged him to a doctor without experience, the plaintiff presented sufficient

evidence to establish a prima facie case for willful abandonment without expert

testimony.21   Stock cites a Florida case where the court held a hospital

responsible for wrongful discharge of its patient where evidence showed that the

boy was "violently ill" when the hospital discharged him and obviously injured by

the hospital's tortious conduct.22 Stock fails to assert any injury sufficient to

establish for a layperson or a jury that Harborview deviated from an acceptable

standard of care when it evaluated Stock and discharged her from the hospital.

Stock states in her declaration that at her release she wore medical waste in the



       18 Young. 112 Wash. 2d at 228.
       19 Young. 112 Wash. 2d at 228-29 (internal quotation marks omitted) (quoting
Hart v. Steele. 416 S.W.2d 927, 932 (Mo. 1967)).
       20 285 N.Y. 389, 396, 34 N.E.2d 367 (1941).
       21 Meiselman. 285 N.Y. at 396.
      22 Le Juene Rd. Hosp.. Inc. v. Watson. 171 So. 2d 202, 203-04 (Fla. Dist.
Ct. App. 1965).


                                        -8-
No. 71768-5-1/9




form of intravenous inserts and that Harborview released her to "person(s)

unknown and misinformed [as] to the nature of Ms. Stock's injuries and the care

needed and required." But her medical discharge summary indicated that she

was in "good" condition, and Stock's grievances do not amount to apparently

tortious conduct on the part of Harborview.     As the trial court stated, Stock's

"contention that [her discharge from the hospital] is something that would not

ordinarily happen in the absence of negligence isn't one I can see in this case."

In the absence of readily apparent evidence showing noncompliance with an

applicable standard of care, Stock's medical malpractice claim required expert

testimony.

       Stock argues that instead of providing expert testimony in opposition to

Harborview's motion, she could have established Harborview's deviation from the

standard of care through cross-examination of the physicians who cared for her.

However, as Harborview argues, Stock cannot rely on her ability to cross-

examine physicians at trial where she failed to establish, through competent

evidence, that their testimony raised a genuine issue of material fact.23 When a

party files a motion for summary judgment, the nonmoving party must present

affidavits, depositions, or other evidence to create a genuine issue of material

fact.24 Stock failed to provide the trial court with affidavits or depositions from



      23 See Am. Express Centurion Bank v. Stratman. 172 Wash. App. 667, 675-
76, 292 P.3d 128 (2012).
      24 CR 56(e); Becker v. Wash. State Univ.. 165 Wash. App. 235, 245-46, 266
P.3d 893 (2011).
No. 71768-5-1/10




any of the physicians she planned to cross-examine.        Stock argues that the

parties agreed to forgo discovery until they resolved the issue of notice. But this

does not absolve her of the requirement that as the nonmoving party on

summary judgment, she must come forward with evidence to show that a

genuine issue of material facts exists. And she did not produce any evidence

demonstrating this.

                                   Conclusion


      We conclude that because Stock failed to provide proper presuit notice

under RCW 4.92.100 and because on summary judgment she failed to present

expert testimony evidence showing that Harborview deviated from an acceptable

standard of care, she cannot show a genuine issue of material fact existed.

Thus, the trial court did not err when it granted Harborview's summary judgment

motion. We affirm.




WE CONCUR:




   Ir^key             3




                                       -10-